495 So.2d 264 (1986)
Beverly CLARK and Estate of Barbara Bertman, Beneficiaries and Interested Persons, in the Estate of Goldie Simon, Deceased, Appellants,
v.
SQUIRE, SANDERS & DEMPSEY & Fred R. Kucker, Appellees.
No. 86-656.
District Court of Appeal of Florida, Third District.
September 30, 1986.
Levin & Fishman and Anna H. Kristjan, Miami, and Frank Gonzalez, for appellants.
Squire, Sanders & Dempsey and Laurel M. Isicoff, Miami, for appellees.
Before BARKDULL, BASKIN and FERGUSON, JJ.
PER CURIAM.
The trial court affixed an attorney's fee without testimony from the attorney in support of his fee other than a time sheet and without any other testimony to indicate the reasonableness of the time expended or the amount of fee to be awarded. We find *265 this to be error. Snider v. Snider, 375 So.2d 591 (Fla. 3d DCA 1979); Lee v. Gilbert, Silverstein & Hellman, 350 So.2d 1147 (Fla. 3d DCA 1977); Lyle v. Lyle, 167 So.2d 256 (Fla. 2d DCA 1964). Wherefore the order under review fixing attorney's fees be and the same is hereby reversed and the cause remanded for further proceedings.